Title: From Thomas Jefferson to Charles Lilburne Lewis, 22 February 1790
From: Jefferson, Thomas
To: Lewis, Charles Lilburne



Dear Sir
Monticello Feb. 22. 1790.

Inclosed I send you a state of the administration of my sister Elizabeth’s personalty, balance in her favor £107–7–2. one seventh of which, to wit £15. 6–9 with interest from the day of her death is the share of each distributee. Mr. Lewis and Mr. Garth settled the hire of her negro woman, and also her board and cloathing, the former at the same price which the executors had given my mother, the latter considerably lower than they had estimated and I had allowed my brother for the same article before she came of age.  I desired the gentlemen to ask the attendance of Mr. Hastings Marks one of the distributees, as he was convenient to them: but I do not know whether he attended. Below her account I have stated yours, balance in my favor £8–11. which if you will settle with my brother according to your convenience it will suffice.—I send you the pedigree of Caractacus also the only two I have of the books your son desired. The others I either have not or are lent out.—What says Colo. R. Lewis about the lands?—Some of our neighbors are to come and dine with us tomorrow: we shall be very happy if you and my sister will be of the party. I am with great esteem Dear Sir Your affectionate friend & servt,

Th: Jefferson

